DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for preliminary amendment filed on Sep 27, 2019. The claims: 21-40 are pending for examination.
Claims: 1-20 (canceled).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2-6,7-9 of U.S. patent application no. 13/886,991(Now U.S. patent US 10,469,413 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the limitations of claim 21-29 of the instant application and thus anticipate the claims of the instant application.   Claims 21-29 of the instant application are therefore not patentably distinct from claims 1, 2-6, 7-9 of the U.S. Patent US10, 469,413B2 and as such are unpatentable over obvious type double patenting. The examiner underlined the difference in claim language.
Instant app (16/584,359)
Now patent (US 10,469,413B2)

providing, by the computing device, the received information to a second electronic message client so as to update a copy of the electronic message on the second electronic message client to remove the recipient from the list of recipients of the copy of the electronic message.  






22. (New) The method of claim 21 wherein: the previously delivered electronic message is an email; and the received information 
23. (New) The method of claim 21 wherein providing the received information to the second electronic message client comprises pushing the received information to the second electronic message client upon receipt of the received information from the first electronic message client.  

24. (New) The method of claim 21 wherein providing the received information to the second electronic message client comprises providing the received information to the second electronic message client in response to a sync request received from the first electronic message client. 

25. (New) The method of claim 21 further comprising: storing, at the computing device, a change log associated with the previously delivered electronic message; and  2Application No. 16/584,359Docket No.: 007737.01109\US Preliminary Amendment updating the change log based on the received information such that the change log identifies the recipient removed from the list 
26. (New) The method of claim 25 wherein the received information includes date information and further comprising updating the change log based on the date information such that the change log identifies a date on which the recipient was removed from the list of recipients of the previously delivered electronic message.  

27. (New) The method of claim 21 further comprising:
 receiving, from the computing device, additional information identifying a new recipient to be included in the list of recipients of the previously delivered electronic message; 
updating the previously delivered electronic message by including the new recipient in the list of recipients of the previously delivered electronic message; 
providing the additional information to the second electronic message client; and 









28. (New) The method of claim 27 further comprising, for each recipient in the list of recipients of the previously delivered electronic message, associating a status with the recipient wherein the status indicates whether the recipient is either a current recipient or a removed recipient.  
29. (New) The method of claim 27 wherein the additional information includes date information and further comprising updating a change log associated with the previously 
updating the previously delivered electronic message by removing the current recipient from the list of recipients of the previously delivered electronic message; 
providing the additional recipient information to the second electronic message client; and wherein receipt of the additional recipient information at the second electronic message client causes the second electronic message client to update the copy of the previously delivered electronic message by removing the current recipient from the list of recipients of the copy of the previously delivered electronic message.

2. The method of claim 1 wherein: the previously delivered electronic message is an email; and the recipient information includes 
3. The method of claim 1 wherein providing the recipient information to the second electronic message client includes pushing the recipient information to the second electronic message client upon receipt of the recipient information from the first electronic message client.  

The method of claim 1 where providing the recipient information to the second electronic message client includes providing the recipient information to the second electronic message client in response to a sync request received from the second electronic message client.  

5. The method of claim 1 further comprising: storing, at the electronic message server, a change log associated with the previously delivered electronic message; and updating the change log based on the recipient information such that the change log identifies the new recipient included in the list 
6.  The method of claim 5 wherein the recipient information includes date information and further comprising updating the change log based on the date information such that the change log identifies a date on which the new recipient was included in the list of recipients of the previously delivered electronic message.  

1.A method of managing electronic messages comprising: storing, at an electronic message server, a previously delivered electronic message comprising a list of recipients the previously delivered electronic message has been delivered to; receiving, from a first electronic message client, recipient information identifying a new recipient to be added to the list of recipients of the previously delivered electronic message; 
updating the previously delivered electronic message by including the new recipient in the 
providing the recipient information to a second electronic message client that stores a copy of the previously delivered electronic message comprising the list of recipients; and wherein receipt of the recipient information at the second electronic message client causes the second electronic message client to update the copy of the previously delivered electronic message by including the new recipient in the list of recipients of the copy of the previously delivered electronic message.

8. The method of claim 7, further comprising, for each recipient in the list of recipients of the previously delivered electronic message, associating a status with the recipient wherein the status indicates whether the recipient is either a current recipient or a removed recipient.  
9. The method of claim 7 wherein the additional recipient information includes date information and further comprising updating a change log associated with the previously 

Claims: 10-20 (repeating claims)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-27, 29-35, 38-40 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by LeVasseur (US 2012/0198017A1), 
Regarding claim 21, 
LeVasseur teaches, a method of managing electronic messages comprising (see abstract): 
receiving, by a computing device, information from a first electronic message client, the information identifies a recipient to be removed from a list of recipients of an electronic message previously delivered to the computing device (see fig. 42 (#4202), and para [0813] claim interpretation:
A server (i.e. called computing device) receives a request from an originator/sender to be sent an email with list to all recipients. One of the recipients (i.e. called the first message client) or sender responds to the server to be removed a recipient (i.e. first message client or any client) from the original email recipient list. Then server removed the said recipient from the list and update the list, and finally forward the email thread to the other/second recipient.
Para [0813] teaches, a server (i.e. called computing device) receives a request from an originator/sender to be sent an email with list to all recipients.
Para [0815] recipient receives email with distribution list (i.e. called recipient list).
Note: This email is called previously delivered email/(i.e. master/original email.)
and 
providing, by the computing device, the received information to a second electronic message client so as to update a copy of the electronic message on the second electronic message client to remove the recipient from the list of recipients of the copy of the electronic message (see para [0816] one recipient wants to opt-out (i.e. remove) request from the list, and finally the list is modified by the server (computing device).
Para [0817]-[0818] further email (i.e. updated) with original email has been sent to other recipients. Removing recipient will not be delivered any updated email with updated list in future.
Note: further email with same email thread means-it is an updated copy of original email message.)


Regarding claim 22, 
LeVasseur teaches claim 21,
LeVasseur teaches, wherein: the previously delivered electronic message is an email (see Para [0813] teaches, a server (i.e. called computing device) receives a request from an originator/sender to be sent an email with list to all recipients.
Note: This email is called previously delivered email/(i.e. master/original email.)
 and ;
the received information includes an email address associated with the recipient (see Para [0815] recipient receives email with distribution list (i.e. called recipient list)

Regarding claim 24, 
LeVasseur teaches claim 21,
LeVasseur teaches, wherein providing the received information to the second electronic message client comprises providing the received information to the second electronic message client in response to a sync request received from the first electronic message client (see para [0816] modifying list means sync list of the first email/original email.) 
Regarding claim 25, 
LeVasseur teaches claim 21,
LeVasseur teaches, further comprising: storing, at the electronic message server (see para [0813]); and
 updating the change log based on the recipient information such that the change log identifies the new recipient included in the list of recipients associated with the electronic message (para [0118] any recipients originally included in a given sub-message and may add new recipients.)

Regarding claim 26, 
LeVasseur teaches claim 21,
LeVasseur teaches, wherein the recipient information includes date information (para [0118])) and further comprising updating the change log based on the date information such that the change log (i.e. recipient list) identifies a date on which the new recipient was added to the list of recipients associated with the electronic message (para [0118]) 

Regarding claim 27,
LeVasseur teaches, a method of managing electronic messages comprising (Abstract )
, recipient information identifying a new recipient to be added to the list of recipients of the previously delivered electronic message (see para [0118]
updating the previously delivered electronic message by including the new recipient in the list of recipients of the previously delivered electronic message (see para [0118])
providing the additional information to the second electronic message client (see para [0119]-[0120])
wherein receipt of the recipient information at the second electronic message client causes the second electronic message client to update the copy of the previously delivered electronic message by including new recipients in the list of recipients of the copy of the previously delivered electronic message (see para [0120] updated email to all recipients with same original email thread with same unique ID that means copy of previously delivered original email.).
Claim 29 recites all the same elements of claim 25, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 29. 
Claim 30 recites all the same elements of claim 21, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 30
Claim 31 recites all the same elements of claim 22, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 31. 
Claim 32 recites all the same elements of claim 25, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 32. 
Claim 33 recites all the same elements of claim 26, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to claim 33. 
Claim 34 recites all the same elements of claim 27, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 34. 
Claim 35 recites all the same elements of claim 25, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 35.
Claim 38 recites all the same elements of claim 24, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 24 applies equally as well to claim 38.
Claim 39 recites all the same elements of claim 27, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 39
Claim 40 recites all the same elements of claim 27, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 23 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over LeVasseur (US 2012/0198017A1), in view of Shakkebaek (US 2006/0177010 A1).
Regarding claim 23, 
LeVasseur teaches claim 21,
LeVasseur fail to teach,
wherein providing the received information to the second electronic message client comprises pushing the received information to the second electronic message client upon receipt of the received information from the first electronic message client.
In analogous art, 
Shakkebaek teaches, wherein providing the received information to the second electronic message client comprises pushing the received information to the second electronic message client upon receipt of the received information from the first electronic message client (see para [0192] an interface module that couples the MCS to the network, the interface module pushing user information from the database to the MCS, wherein the MCS uses the pushed user information to provide the second type of messaging.).
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of LeVasseur with pushing the received information to the second electronic message of Shakkebaek. One of ordinary skill in the art would have been motivated to do to transmit a various types of messaging across different types of networks (Shakkebaek: [abstract])

Claim 28 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over LeVasseur (US 2012/0198017A1), in view of Levow (US 2012/0158867 A1).
Regarding claim 28,
LeVasseur teaches claim 27,
LeVasseur fail to teach, further comprising associating a status with each recipient in the list of recipients associated with the electronic message wherein the status indicates whether each recipient is one of a current recipient or a removed recipient. 
In analogous art, Levow teaches, 
further comprising associating a status with each recipient in the list of recipients associated with the electronic message wherein the status indicates whether each recipient is one of a current recipient or a removed recipient (paragraph [0100]-[0101] email success, and [0102] email failure, Note: success or failure refer as recipient is current or remove status.)
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of LeVasseur with status indicates whether each  One of ordinary skill in the art would have been motivated to do to inform the delivery status of mail (Levow: [0041])

Claim 36 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over LeVasseur (US 2012/0198017A1), in view of Essenmacher (US 2009/0307317A1)

Regarding claim 36,
LeVasseur teaches claim 30,
LeVasseur fail to teach, 
wherein: the previously delivered electronic message is associated with an electronic message thread comprising one or more additional previously delivered electronic messages, 
wherein each of the one or more additional previously delivered electronic messages comprises an individual list of recipients the respective additional previously delivered electronic message has been delivered to; and the instructions, when executed, further cause the system to, for each of the one or more additional previously delivered electronic messages, update the list of recipients of the respective additional previously delivered electronic message by removing the recipient from the list of recipients of the respective additional previously delivered electronic message.
In analogous art,
Essenmacher teaches, 
wherein: the previously delivered electronic message is associated with an electronic message thread comprising one or more additional previously delivered electronic Email thread refer as previously delivered email.), 
wherein each of the one or more additional previously delivered electronic messages comprises an individual list of recipients the respective additional previously delivered electronic message has been delivered to (see para [0028]); and 
the instructions, when executed, further cause the system to, for each of the one or more additional previously delivered electronic messages, update the list of recipients of the respective additional previously delivered electronic message by removing the recipient from the list of recipients of the respective additional previously delivered electronic message (see para [0031] the administrative record may optionally be marked as admin unnecessarily drawing undue attention beyond it's intended context of simply indicating a modification/updated to the recipient list).
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of LeVasseur with the previously delivered electronic message is associated with an electronic message thread of Essenmacher. One of ordinary skill in the art would have been motivated to do to deliver message during the recipient’s absence, and the recipients are able to see all previously delivered messages (Essenmacher: [0003]).

Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sm Islam/
Examiner, Art Unit 2457
Date: 4/25/2021

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457